                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DAWNIA SIMMONS,
                                                                                          Case No. 19-cv-04431-PJH
                                  8                     Plaintiff,

                                  9              v.                                       ORDER CHANGING FILING
                                                                                          DEADLINES
                                  10     MARRIOT COURT YARD,
                                                                                          Re: Dkt. No. 20
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On October 17, 2019, defendant filed a motion to dismiss the action. Dkt. 9. On

                                  15   October 31, 2019—the day the opposition was due—plaintiff filed an administrative

                                  16   motion to extend the deadline to oppose defendant’s motion to dismiss. Dkt. 20. In

                                  17   particular, plaintiff is attempting to retain counsel. Following the filing of plaintiff’s motion,

                                  18   defendant re-noticed the hearing date for its motion to dismiss to January 29, 2020.

                                  19   Dkt. 21. Additionally, defendant has filed a statement of non-opposition to plaintiff’s

                                  20   motion. Dkt. 22.

                                  21          The court hereby GRANTS plaintiff’s administrative motion as follows. Plaintiff’s

                                  22   deadline to oppose defendant’s motion to dismiss is December 11, 2019. Defendant’s

                                  23   deadline reply to plaintiff’s opposition is December 18, 2019.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 8, 2019

                                  26                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  27                                                  United States District Judge
                                  28
